FILED
                             NOT FOR PUBLICATION                            FEB 24 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 JOSE ANTONIO RODRIGUEZ-                          No. 07-75034
 MARTINEZ,
                                                  Agency No. A026-741-848
               Petitioner,

   v.                                             MEMORANDUM *

 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Jose Antonio Rodriguez-Martinez, a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ order dismissing his

appeal from an immigration judge’s order denying his motion to reopen

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

SS/Research
deportation proceedings conducted in absentia. We have jurisdiction under 8

U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen.

Singh v. INS, 295 F.3d 1037, 1039 (9th Cir. 2002). We deny the petition for

review.

       The agency did not abuse its discretion in denying Rodriguez-Martinez’s

motion to reopen because Rodriguez-Martinez’s mistaken belief that his hearing

was one week later does not constitute exceptional circumstances within the

meaning of 8 U.S.C. § 1229a(e)(1) and his only possibility of relief is a

discretionary grant of cancellation of removal. See Valencia-Fragoso v. INS, 321
F.3d 1204, 1206 (9th Cir. 2003) (per curiam) (no showing of exceptional

circumstance and only possibility of relief was discretionary grant of voluntary

departure).

       PETITION FOR REVIEW DENIED.




SS/Research                               2                                   07-75034